                                  TROY LAW, PLLC
                              ATTORNEYS /COUNSELORS AT LAW
                        Tel: 718 762 1324 troylawpllc.com Fax: 718 762 1342
                      41-25 Kissena Blvd., Suite 103, Flushing, New York 11355

                                                                       January 18, 2021
Via ECF
Hon. Roslynn R. Mauskopf, U.S.D.J.
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

  Re:          Letter Requesting to Set a Trial Date in this Matter:
               Sanchez Juarez, et. al. v. 156-40 GRILL LLC, et. al. 15-cv-05081(SLT)(MDG)

Your Honor,
        We represent the Plaintiffs in this matter. We write respectfully to request to set a trial
date in this matter. This is the first request made by the Plaintiffs.
         This action was commenced on August 31, 2015, by filing of Complaint against
Defendants. See Dkt. No. 1. On September 6, 2018, Hon. Judge James Orenstein, deemed this
action to be ready for trial and on a date to be set by Your Honor. See Dkt. No. 88. As of filing of
this letter request, no trial date is set in this matter. Accordingly, Plaintiffs respectfully requests
this Court to consider scheduling a trial in this matter to a time after June 14, 2021.
        We thank the Court for its time and consideration in this matter.
                                               Respectfully Submitted,
                                                               /s/ John Troy
                                                                    John Troy
                                                              Attorney for Plaintiffs


Cc: all counsel of record via ECF
/pk
